Citation Nr: 1547360	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  97-15 906	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with depression, rated as 30 percent prior to March 22, 2002, and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from June 1953 to April 1958 and from May 1984 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The case has a long and complicated history.  In pertinent part, a TDIU claim has long considered to have been on appeal.  The TDIU issue was remanded by the Board in January 1999, April 2000, and February 2005.  In a July 2006 decision, the Board denied entitlement to TDIU.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Memorandum Decision, in pertinent part, the Court vacated the Board's July 2006 decision that denied entitlement to TDIU and remanded the case for compliance with the terms of the Memorandum Decision. 

In an August 2009 decision, the Board granted service connection for a psychiatric disability, to include PTSD and depression, and remanded the TDIU claim for further development. 

A May 2011 rating decision on appeal implemented the Board's grant of service connection and assigned initial ratings for PTSD with depression.

The Veteran submitted additional evidence pertinent to the TDIU claim that had not been considered by the RO to the Board in September 2015, along with a written waiver of initial RO consideration of that evidence.  Thus, a remand pursuant to 38 C.F.R. § 20.1304(c) (2015) for that issue is not necessary.  See also Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The decision below addresses the TDIU issue.  The PTSD rating is addressed in the remand section following the decision.


FINDING OF FACT

Since March 12, 1997, due to his service-connected disabilities, the Veteran has been unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU from March 12, 1997 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service-connected disabilities will be disregarded if the above-stated percentage requirements are met, and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Here, the record reflects that the Veteran is eligible for TDIU consideration on a schedular basis.

The Veteran has been in receipt of a 60 percent rating for service-connected degenerative joint disease of the lumbar spine with clinical left L4-L5 lumbar radiculopathy and lumbosacral strain since July 1991.  Service connection for PTSD with depression was granted with an effective date of March 12, 1997.  A combined 80 percent service connected disability rating has been assigned from that date.

The record shows that the Veteran last worked as an auditor with the government of Puerto Rico.  He held this job from 1964 to 1991.  He reported that his level of education is four years of college.  

In July 1997, the Social Security Administration (SSA) determined that the Veteran was disabled since June 1995 due to his "primary diagnosis of depressive disorder and a secondary diagnosis of degenerative joint disease."  A January 1997 psychological evaluation found that the Veteran was not "competent to work."

An August 2005 VA spine examiner noted that: "With respect to his low back condition only it is my opinion that his service-connected low back condition would limit veteran's employability on a light-duty job status.  This is an administrative job, in which he cannot pull, push or carry objects more than five pounds repeatedly during an eight-hour working day.  He cannot be standing or sitting for more than two hours without taking 15-minute break."

A January 2015 VA spine examiner stated that:  "The Veteran's service connected disability, DJD of the lumbar spine with lumbar radiculopathy causes functional impairment that is attributable to his ability to function in an occupational environment that requires physical work, lifting, walking or prolonged standing bit less likely as not causing any impairment with sedentary type occupation."

A February 2015 VA psychiatric examiner noted that:  "Based solely on the Veterans service connected PTSD he would be able to engage in physical and sedentary employment with accommodation within the Federal Guidelines.  For instance, due to his discomfort with crowds he would do well in a situation with smaller numbers of people. due to his hypervigilance he would do better in a situation that allowed him to view and monitor his environment."

In February 2015, a VA nurse practitioner was asked to provide an opinion on the combined effects of the Veteran's service connected disabilities on his employability.  She stated that "with regards to the impact of his service connected disabilities when considered all together on his employment, I am not able to provide an opinion related to his hearing impairment and PTSD with depression and all together SC conditions on his employment without resorting to speculation."

The record contains a private vocational assessment by a vocational rehabilitation expert completed in September 2015.  The expert reviewed the claim file and interviewed the Veteran.  He noted that the Veteran had frequent "bad days" as a result of a "combination of his physical and emotional conditions."  The Veteran's "inability to do anything on a regular and consistent basis would be a problem in performing a simple sedentary job.  Even if his only requirement was to have consistent attendance, he feared that he would not be able to attend any job on a consistent enough basis to be able to retain the position."  

It was the opinion of the vocational expert that it was "more likely than not that [the Veteran] is precluded from securing and following substantially gainful employment and has been unable to do so since he last worked in 1991.  That is, there are no jobs in the local or national economies that he would be able to perform.  This conclusion was reached considering his education, work history, and limitations that he has as a result of his service connected conditions, which include his back condition and his PTSD."  The vocational expert further opined that the Veteran would be restricted to sedentary work due to his back disability and that he could no longer perform the skilled sedentary work that he did in the past due to emotional limitations secondary to his service connected PTSD.

The record does not contain a comprehensive VA examination taking into account the combined effect of all the Veteran's service-connected disabilities on his ability to work.  Nevertheless, he has multiple significant service-connected disabilities that combine to an 80 percent schedular rating, and the evidence has consistently noted that he has not worked during the period on appeal.  

While VA examiners have found that the Veteran was not precluded from employment due solely to his service-connected back disability or psychiatric disability when considered separately, the private vocational expert's opinion found that the combined effect of these service-connected disabilities precluded the Veteran from securing and following substantially gainful employment during the appeals period. 

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities (specifically his low back disability and PTSD with depression) taken together render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, he is entitled to a TDIU rating since March 12, 1997, the effective date of the award of service connection for PTSD with depression.  


ORDER

A TDIU from March 12, 1997 is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran underwent a VA psychiatric examination in February 2015.  Subsequently, the RO issued a supplemental statement of the case in March 2015 that addressed only the TDIU claim.  Thus, a remand is necessary for the RO to consider the February 2015 VA psychiatric examination with respect to the claim for entitlement to an increased initial rating for PTSD with depression, rated as 30 percent prior to March 22, 2002, and 50 percent thereafter.  38 C.F.R. § 19.37 (2015).  This is so because the evidence is relevant, not duplicative and was received prior to the transfer of records to the Board.

Accordingly, this issue is REMANDED for the following action:

Readjudicate the claim for entitlement to an increased initial rating for PTSD with depression, rated as 30 percent prior to March 22, 2002, and 50 percent thereafter, with specific consideration of all evidence of record, specifically including the VA psychiatric examination of the Veteran conducted in February 2015.  As necessary, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


